OFFICE   OF THE AlTORNEY   GENERAL       OF TEXAS
                            AUSTIN
QRGVERSCLLCRS
       GEIIW
Arroana~




   Honorable Ross Doughty, Jr.
   County Attorney
   Uralde County
   Uvalde, Texas
   Dear Sir:                Opinion ICO.a-7320
                            R8:   tihether~the   Join




             From your reques
   $ollowlng facts, upon wnic




                                  or Gollege Astrict on
                                  lng tne Tax kssessor-
                                  Assessor end Collector
                                  tue Junior Lollece. At    _
                                 ed to accept tne ?LxI+~~
                     same appear on the rolls.
Honorable Ross Doughty, Jr., Page 2


          A Joint colrntyJuaior Co110 l is lutnotfsed by
Sestioa 17 of Artials 2815h in ths foflowing tenusr
                               of contiguous
          'Any. . . oorrbinntion
     oountles in the State, having a taxable
    property Yaluatlon of not less than Mine
    BWl.ll~nFire.Hundred Thousaad (#9,500 OUO.00)
    Dollars sod hating a scholaatiopep&ion
    sf not ks   than seYsn thousond (7,000) the
                   school year, and not fewsr than
                  I+OO)students in the last four
    years of the classifiedhigh school or high
    schools wit&in the proposed territoryduring
    the nsxt preoedlugschool year, may, by Yots
    of the quslifiedtoters of the proposed terri-
    Wry, ostahllsh and ma1ntd.n a . . . joint
    oounty Jualor Col1sge.e
         Seotion   .22   of this   act   provides   t&r

         "All tax88 levied for a County or.join8
    County Junior 'CollegeDistrict shill be asssss-
    ld and oolleoted in the mamer provided in
    Sections 7a axad7b md such Sol..loator,eash
    mnth shall plaae suoh funda with the Treasurer
    .of such-Uounty or joint%ounty College M8triat.Y
          The Sections 7a and 7b referred to oontaln ths
follouing proYl‘ionsr
            *Sea. 7a.   The irssesso~~
                                     snd Oolleator of
   '.sushJuafor College District shall assoss the
    taxes md aolleot thesame irrths manner now
     pmxidbd-by law for the aollestion of ad valerem
    taxes       County k8sessors and. Collsotorsand       _’
    wh sr e t% lre is not herein corrteinod any speoifia
     proviiion   or directioh as to how snything,~conucct-
     ld with the assessmeAtand oolieotion of taxes
     shag1 be done, then the pro~isioaa    of ths General
     Law shell preyail. The Board of Eduaation of
     said Distriat ahall have the power, and is here-
     by auti.orisad   to appoint three resident citisens
Honorable Row ~Coq&ty, Jr., .?'aFe
                                 3

    of the said District to act as a bard of
    Equalizationt.3equalite tne values of all
    property subjeot to taxation ii.said Xstrict
    and ssld Doard shall qualify in tilesaw man-
    ner and shall ptrfom tna same duties as is
    authorized to be performed by the Board of
    Squalitetionappointed by the City Council of
    Cities and touns incorporatedunder the &mare1
    L‘?l‘'of this stats.
          'All taxes provided for by tnis Act shall
    bsaome  due and payable 0.1the sme dste as the
     taxes in the IndependentSchool Listriot pro-
     vided the boundaries of the Junior Collage Us-
     triot sre coteminus with the IndependentSahool
     Distriob. Sf the boundaries of the Junior
     Gollsge District are not cotsnsinusuith the
     IndependentSo&o1 Dirtriot, then the taxa& of
     said District ohall beooae due and payable ou
    ,the same date as~is Drovidod for taxes due to .'
     State md County. Said taxes shall be And re-
     -ia a first and prior lian upon all the lscd
    and   other.propetig   sgainst   WKIQU   the   6ame   were
    assessed. In cawa sua$ tax mall beoom deliu-
    qusnt thsra shall ba added the same penalty and
    the same shall draw Interest at tne srme rate
    and fm;;3the s&as date as Is provided in aase or
    taxes beooming dslinquent.tqIndependectSohool
    Distriots under t&a Oeneral Laws.”
          'See. 7b. In lieu of the tinner of assess-
    q eot,ahd collection of taxe8, as provided in
    Sestion 7a@ the.Bard of Education of suah
    Junior College.Di6trict  map provide for ths
    assessment., equaliaation,and oollection of   _,_,
    taxersin tne manner following, to witr
         e.(a) If the boundaries of said Junior
    Gollee;eDistrict shall be tm MM     or substw-
    tially the ssw, as that of an Indeyndent ~%~@ol
    Distriat, ha+inp; an Assessor and Sollsotor of
    Taxes then auah Distriot may have the taxes of
    their Districtwsesaed and wllected bp the
    ksseseorlandColleotor,fTaxee of such lndepen-
    dent Sshool Oistriat and heve ‘UC:;ta.xescqw'lizsd
    by the Bond of Zqua.Liaatio,r of suci~Independent
    ;iohoolDistrict.
Honorable Roes Coughty,Jr., Faea 4


         “(b) iiheres city fia6ass=ned control of
    ltr 8ohool.saud usea ~theAssessor and Collector
    of Taxes appointed and paid by the crityle here-
    by authorized   to nave their   texes aseemied,
    equalArced,  and cqllected by t14eseme Qoard
    that a5sessea, equ:;li5es,    and collects alty
    taxw.
          5(c) The board of hd;roatlohof such Junior
    College Distrlatl If they prefer to cl080, may
    here the taxes 01:tneir &strict assessed and
    colleated   bg the Aaoessor and i;ollectw    of
    Coua$y Taxes in tileCounty lu w.Lcn 5ald X5-
    triot   shall be situated,  0:'collected only by
    the   Assessor end Collector of County Taxes,
    and in ouch event, auah tsxes shall be aaseszed
    and collected by aafd county officers, as.the
    case may be, and turned over to the Treaaurer
    of the Junior College iH.etrict   'forwhioh such
    tax68   nafe been aollected. The property oft
    .suahClstricts having:their taxes aeseaaed and
    aolhatrd by the Assessor and Collectorof
    Couaty Taxes shall not be a55essed at a greater
    Yalue than that asseesed for County and State
    purposee. If aaid tsxes are.asseasedby a
    Speoiel.Ahsessor of the Junior College District,
    or hall    be asseseed by tha special    Assessor
    of the IndependentSahool Xiitrict      11;the xmaer
    above set out and are aollected only by the
    County Tax Collector, the property of raid
    District may .beassessed at a greater ot'leas
    Yalue than that assessed for titeteazd Gouuty
    PUQO~SS a-id Ghe As5ea5or and Collectsr'of
    County Taxes in such aaseb shall acaeptthe _'
    rolla prepared by the Special ksseaaorQo by
    the Aeseaor of tileLdependent school District,
    as the case w-y be, and approved by the Board
    of Eduoatkm, a5 provided in ti1iSSection.
    ilheathe Assessor F.ndGoilectur of County ‘raxeri
    is required to asseas and collect the taxes of
    a Junior C;ollegeGlatrict, ke snaL11receive tiie
    sa:.epe,rcer,tage as for State and Zourity'Taxet;."
Honorable Ross        Doughty, Jr., :'age5

           Thebe seotiona per&t t&3 ass055itiF end
.oollectlngof the junior college district's t,exeoby a~
 aaaeeaor and aolleotor other than its mm if:
          (1) Tine boundariesof the jur.iorcollege
dlrtriot me the same or aubstmtially the eaze as :.hat
of an fixdependentsot1001dietrlct :~vin~ ah asse.s~.~:-
                                                    and
collector; or
          (2) Toe district is lowted witiiina city
which has aseumed control of Its sc::ools,:.ndwJ.ic;.
                                                    XX
an asbam30r and collector of tcxea; or
          (3) T.ict
                  district Is situat+;dentirely wttXn
one oounty.
          The district you lhquire atu& does mt. z*!etand
amply with any one of the co.Gltlons ;rm.cribcd by ihc
etatute. The law does riotcontt+late~t&at such a district,
lbLU have'more than oze aa8easor and collector as would be
wc&~aary If the County Aasassor aad Ccllector of 'Jvalde
County performed those fun&Ions for tilatpart of the dis-
trict located.and lying in Uvalde County. Th6 law guarda
jealouslythe uniformity of diatributlonof the tax burdui
throughaiateaoh taxing unit, and If the propertiee,oft&is
diatrlat inquired about were aeseeeed by three different.
a8aeasorc'andequalised by three different boards of equal-
iaation poaslbly operating on-three different theoriee it
ie highly unlikely that~therevroil2.d
                                    rasclt a'~reat,deal of
*qual%ty   ia    assessimnt.

          fou'are advised, therefore; that it is the oi;in.lon
of this department that the County Assessor and Collector of
Uvalde County is not authorieed to act as the Assessor nnd
Collector of taxes for tne Junior College District In Uvalde
County nnd oonaequentlytaustdeullne to act In au@. capcity.
          The validity of the formation of the junior college
dlatrlct ln question Is not before us and us are expressing
no opinion ther6on.
                                         Yours very truly
                ,.
                 ..